                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


OSCAR BAPTISTE,

            Plaintiff,                              Civ. No. 18-16826 (KM)

      v.

ATTORNEY GENERAL
OF THE UNITED STATES,                               OPINION & ORDER


            Defendant.


KEVIN MCNULTY. U.S.D.J.
                                 I.   INTRODUCTION
      The plaintiff, Oscar Baptiste, is an immigration detainee currently held at
the Essex County Correctional Facility in Newark, New Jersey. He is subject to
a final order of removal. He has recently written the court stating that he
physically resisted being placed on a plane to Panama, his country of origin,
because he did not know whether the removal order was final, and because he
had certain applications pending. (DE 9) That is not a basis for resisting lawful
removal. Here, however, I write to deal with a pending motion for a stay and to
clarify Mr. Baptiste’s status.
      This is an action seeking a writ of mandamus compelling the United
States Citizenship and Immigration Service (“USCIS”) to adjudicate (i.e., grant)
his N-400 application for naturalization as a U.S. citizen. On February 1, 2019,
Mr. Baptiste filed a motion for stay of removal pending resolution of this action.
(DE 6). The United States filed a response on February 19, 2019. (DE 8) For the
reasons stated herein, the application for a stay is denied.’

        Also pending before this Court is a petition for habeas corpus (Civ. No. 18-
11524). In it, Mr. Baptiste asserts that his detention has been unduly prolonged and
that he should be released on bail because there was no “significant likelihood” that
his removal from the United States would occur “in the reasonably foreseeable future.”
(Petition, Civ. No. 18-11524 DE 1, citing Leslie v. Attorney General, 678 F.3d 265 (3d
             II.    PROCEDURAL HISTORY & CURRENT STATUS
      The petitioner, a native and citizen of Panama, was declared a lawful
permanent resident in 2003. On July 27, 2007, he submitted an N-400
application for naturalization. On May 24, 2008, he was arrested on a domestic
violence charge, and an order of protection was entered. (See DE 1-5 at pp. 4—
11) On July 31, 2008, USCIS denied the N-400 application. (DE 8-3; DE 1-5 at

pp. 13—15) Mr. Baptiste did not appeal that ruling.
      On March 14, 2011, after the domestic violence matter had concluded,
Mr. Baptiste filed a new N-400 application. (See DE 1-5 at pp. 23—26.) On July
28, 2011, he was arrested on charges of importing cocaine. On March 15,
2013, he was convicted in the U.S. District Court for the District of South
Carolina of importing 500 grams or more of cocaine in violation of 21 U.S.C.         §
952 & 960(b)(2)(B)(ii), and sentenced to 108 months’ imprisonment. Upon his
release from prison, he was placed in ICE custody.
      Removal proceedings were instituted, based upon Mr. Baptiste’s
conviction of an aggravated felony and a controlled substance offense. (See DE
8-1) On January 23, 2018, Mr. Baptiste moved to terminate the removal
proceedings, claiming derived citizenship and stating that the denial of his
earlier N-400 application was erroneous. (See DE 1 at 1—10). Mr. Baptiste
acknowledges that this was “the sole issue” he raised in opposition to removal.
(DE 1-1 at p. 2) Ultimately, on June 8, 2018, the motion was denied, and an
order of removal to Panama was entered. (DE 1-5 at pp. 37—39; see also DE 8-6




Cir. 2012), abrogation recognized by Guerrero-Sanchez v. Warden, York County Prison,
905 F.3d 208 (3d Cir. 2018)). Even assuming for purposes of argument that the basis
for the habeas petition survives Guerrero-Sanchez, supra, and Jennings v. Rodriguez,
138 S. Ct. 830 (2018), the habeas petition does not affect the finality of the order of
removal or the legality of the government’s implementation of it. The only relief, if
granted, would be an order that Mr. Baptiste be granted a hearing on an application
for release on bond while his removal is pending. Such relief is frankly moot, given
that the government stands ready to remove Mr. Baptiste. And the petitioner cannot
be heard to complain that his removal is not imminent because he, by his own
admission, physically fought the officers who were attempting to deport him.

                                            7
at p. 3.) On November 2, 2018, the BIA denied Mr. Baptiste’s appeal, rendering
the order of removal final. (See DE 8-6 at p. 3; DE 1-1 at p. 2.)
       Mr. Baptiste sought review of the BIA order in the U.S. Court of Appeals
for the Third Circuit (Docket No. 18-3618). The Third Circuit issued a
temporary stay, but on January 17, 2019, it vacated that stay, holding that
“Petitioner has not shown a likelihood of success on the merits of his petition
for review.” (DE 8-5) In short, the order of removal is final and is not currently
subject to any stay.
      On February 14, 2019, USCIS issued a decision denying Plaintiffs N-400
application on the basis that he is statutorily ineligible for naturalization based
on the fact he is subject to a final order of removal and is an aggravated felon.
(DE 8-6) USCIS also denied Plaintiffs N-336 seeking to reopen or reconsider
his 2007 USCIS application as untimely. Id.
                              III.  ANALYSIS

      On February 1, 2019, Mr. Baptiste filed the motion that is now before the
                                                                          in the
Court. (DE 6) He seeks a stay of removal until the merits of this action,
nature of a petition for a writ of mandamus, are adjudicated.
      A. REAL ID Act
                                                                              on
      Mr. Baptiste is subject to a final order of removal. The relief sought
                                                                         of removal
this motion is that this district court stay the execution of that order
while the merits of this mandamus petition are being adjudicated. The
                                                                     lacks
government responds that, under the REAL ID Act, this district court
jurisdiction to enter such an order. I agree.
      As part of the REAL ID Act, Congress limited the courts’ jurisdiction to
                                                                         ute
hear challenges to the Government’s exercise of its discretion to prosec
removal proceedings. Section 1252(g), as amended, provides as follows:

       Except as provided in this section and notwithstanding any other
       provision of law (statutory or nonstatutory), including section 2241
       of title 28, or any other habeas corpus provision, and sections
       1361 and 1651 of such title, no court shall have jurisdiction to
       hear any cause or claim by or on behalf of any alien arising from
       the decision or action by the Attorney General to commence

                                          3
      proceedings, adjudicate cases, or execute removal orders against
      any alien under this chapter.
8 U.S.C.   1252(g). See also Jennings v. Rodriguez, 138 5. Ct. 830 (2018); Rena
           §
                                                                           1252
v. American-Arab Anti-Discrimination Comm., 525 U.S. 471, 482 (1999) (
                                                                         gs,
applies to Attorney General’s decision or action “to ‘commence proceedin
adjudicate cases, or execute removal orders.”)
       This motion is a cause or claim on behalf of an alien who seeks to
                                                                   [a] removal
restrain the Attorney General’s exercise of discretion to “execute
                                                                     to apply, as I
order[].” The REAL ID jurisdictional exclusion appears on its face
                                                              Civ. No. 15-2678
have held in parallel contexts. See, e.g., Nkansah v. Aviles,
                                                                 has also filed a
(KM), 2015 WL 4647988 (D.N.J., Aug. 5. 2015) (“[petitioner]
                                                                strips this Court of
motion for stay of removal. However, the REAL ID Act also
                                                                   z, No. CIV. 13-
jurisdiction to consider such a stay”); Borodachev v. Rodrigue
                                                           on would not extend to
 1999 (KM), 2013 WL 1949844, (“[M]y habeas jurisdicti
                                                             stay of an order of
 the review of discretionary decisions like the denial of a
                                                              Tasci v. Tsoukaris, No.
 removal that has been reviewed and has become final”);
                                                        14, 2013) (“[r]egardless of
 CIV. 13-2438 (KM), 2013 WL 2146901, (D.N.J. May
                                                        ution of removal—this
 the terminology—denial of a stay of removal, or exec
                                                            that ‘no court shall have
 action falls squarely within Section 1252(g)’s mandate
                                                         lf of any alien arising from
jurisdiction to hear any cause or claim by or on beha
                                                          execute removal orders
 the decision or action by the Attorney General to       .   .   .




 against any alien under this Act”’).2
                                                                   val where the
        It is true that in one case I granted a short stay of remo
                                                              criminal conviction on
 petitioner, via coram nobis, challenged the validity of the
                                                            States of America, Civ.
 which his order of removal was based. Ragbir v. United



                                                                          courts from
 2      Another related provision, 8 U.S.C. § 1252(a)(5), bars district
                                                           s of challenging a removal
 hearing challenges to orders of removal. The “sole mean
                                                             opriate Court of Appeals.”
 order is through a petition for review, filed with the appr
                                                                 737 F. App’s 66, 67 (3d
 Merritt v. United States Immigration & Customs Enforcement.
                                                                     g in the United States
 Cir. 2018). Mr. Baptiste, of course, has such a challenge pendin
                                                                      Seep. 3, supra.
 Court of Appeals for the Third Circuit, which has denied a stay.

                                              4
No. 17-1256, 2018 WL 1446407 (D.N.J. March 23, 2018). There, however, the
                                                                             y
proceeding was a phase in a criminal case over which the court unquestionabl
had jurisdiction, dating from long before the immigration proceedings had even
commenced. The stay sought by the petitioner in Ragbir, I wrote, was part of a
                                                                               ral
criminal case, “not a creature of immigration law; it is a component of a fede
court’s power to preserve the status quo pending the resolution of a criminal
                                                                              And
case that is properly before it. That power inheres in the judicial function.
                                                                              court
that inherent power has a constitutional dimension, in that it permits the
                                                                           to
to maintain a party’s access to the court and preserve the court’s ability
                                                            *1. In such a case, I
adjudicate the case fully and fairly.” 2018 WL 1446407 at
                                                                    ision could be
wrote, the scope of the Section 1252(g) jurisdiction-stripping prov
                                                                   federal court
limited because it “was intended to operate within the scheme of
review of immigration orders.     .This proceeding is not one to review actions
                                      .   .




                                                                rlying § 1252(g)
of the immigration authorities. I think that the concerns unde
                                                             strongest, in this
are at their weakest, and the inherent judicial power at its
                                                               inal conviction.” Id.
non-immigration proceeding relating to the validity of a crim
at *1.4
                                                                 amentally, the
      No such considerations are present here. And more fund
                                                        ts of the criminal case,
merits of this mandamus petition are not, like the meri
                                                           proceedings. The (‘1-400
independent of, or readily severable from, the removal
                                                                raised in opposition
citizenship application is the very matter that Mr. Baptiste
                                                                   ld by the BIA.
to removal, and that contention was rejected in an order uphe
                                                                     stay that is
       I conclude, therefore, that I lack jurisdiction to enter the
 sought here.


                                                                            meritorious to
 3      Although I preliminarily found the asserted grounds sufficiently
                                                                     stay. Raghir v. United
 support a stay, in the end I denied the petition and dissolved the
                                                                         25, 2019).
 States, Civ. No. 17-1256, 2019 U.S. Dist. LEXIS 13236 (D.N.J. Jan.
                                                                        permit the
        The stay in Ragbir, moreover, was a limited one, designed to
                                                                      was  scheduled to
 petitioner to attend and participate in an evidentiary hearing that
                                                                 government’s consent.)
 occur within 30 days. (The date was later adjourned with the
                                                                       ating contested
 Denial of a stay would have left the court in the position of adjudic
                                                                  matic  proposition
 facts in a criminal matter in the defendant’s absence, a proble

                                              5
      B. Stay Factors

       Nevertheless, to remove doubt, I consider the factors governing the grant
of a stay. Assuming arguendo that I possessed jurisdiction over this application
for a stay of removal, I would not grant such a stay.
      A stay “is not a matter of right, even if irreparable injury might otherwise
result. . . .“ Nken u. Holder, 556 U.s. 418, 427 (2009) (quoting Virginian Ry. Co.
v. United States, 272 U.s. 658, 672 (1926)). A stay is an “exercise of judicial
discretion” based on “the circumstances of the particular case.” Id. at 433.
“[T]he traditional stay factors contemplate individualized judgments in each
case.” Hilton v. Braunskill, 481 U.S. 770, 777 (1987); see, e.g., Clinton u. Jones,
520 U.S. 681, 708 (1997); Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). Thus
a stay is discretionary, but that discretion “is to be guided by sound legal
principles,” which have been distilled to four familiar factors:
      (1) whether the stay applicant has made a strong showing that he
      is likely to succeed on the merits; (2) whether the applicant will be
      irreparably injured absent a stay; (3) whether issuance of the stay
      will substantially injure the other parties interested in the
      proceeding; and (4) where the public interest lies.
                                                                            132,
Nken, 556 U.S. at 426 (citing Martin v. Franklin Capital Coip., 546 U.S.
                                                                             319
139 (2005); Hilton, 481 U.s. at 776); see Didon u. Castillo, 838 F.3d 313,
n.12 (3d Cir. 2016); Fed. I?. Civ. P. 62(c). The first two factors are the most
critical. Nken, 556 U.S. at 434.
       1. Likelihood of success on the merits
       Mandamus is a drastic remedy that is applied in extraordinary cases,
usually issued only upon a demonstration of a clear and indisputable legal
                                                                        *1 (3d
entitlement to relief. In re Mujaddid, No. 18-3756, 2019 WL 360052, at
                                                                           uphill
Cir. Jan. 29, 2019) (citing cases). Any mandamus petition, then, faces an
climb. But even setting aside that daunting standard, nothing about this
petition indicates that Mr. Baptiste has any reasonable prospect of success.
Most pertinently, his claim to naturalization is doomed because he has been




                                          6
convicted of an aggravated drug felony, and is currently under a final order of
removal.
      Mr. Baptiste does not and cannot dispute that he is guilty of an
aggravated felony, i.e., the importation of cocaine, as a result of his 2013
conviction. Conviction of an aggravated felony after 1990 bars an applicant
from demonstrating the good moral character required for naturalization. See
8 C.F.R.   316.10(b)(1)(ii) (“An applicant shall be found to lack good moral
             §
character, if the applicant has been      .(ii) Convicted of an aggravated felony as
                                              .   .




defined in section 101(a)(43) of the Act on or after November 29, 1990.”). See
also 8 U.S.C.   1 101(a)(43)(B) (illicit trafficking in controlled substance is
                 §
aggravated felony). The February 14, 2019 USCIS decision denying N-400
                                                                             the
naturalization so held. (DE 8-6) Mr. Baptiste really has no response to
                                                                        felon
government’s argument that the naturalization petition of an aggravated
is futile.
                                                                         moot a
       Added to that problem is another: A court is not empowered to
                                                                  citizen mine pro
final order of removal by declaring the alien to be a naturalized
                                                                          US., 695
tune. The Third Circuit’s opinion in Duran-Pichardo v. Attorney Gen. of
                                                                    petitioner in
F.3d 282, 287—88 (3d Cir. 2012) is on point. Like Mr. Baptiste, the
                                                                   because the
Duran-Piehardo argued that his final order of removal was invalid
                                                                           long
USCIS should have acted on, and granted, his petition for naturalization
ago.5 The Third Circuit’s reasoning is worth quoting at length:
              Now, Duran—Pichardo has no remedy because he has
        committed an aggravated felony and removal proceedings have
        been initiated against him. See 8 U.S.C. § 1429 (“(N}o person shall
        be naturalized against whom there is outstanding a final finding of
        deportability pursuant to a warrant of arrest issued under the
        provisions of this chapter or any other Act; and no application for
        naturalization shall be considered by the Attorney General if there
                                                                                   that
        Indeed, Duran-Pichardo’s case is more sympathetic. It was “undisputed
                                                               ization expect  take the
 Duran-Pichardo did everything that was required for natural
                                                                       failed to formal  ly
 oath.” 695 F.3d at 285. USCIS, apparently through sheer oversight,
                                                                         and schedu   le
 grant (or deny) the application within the required period of 120 days
                                                      which  Duran-  Pichar do remained
 the oath ceremony. Some ten years went by, during
 technically a non-citizen, and hence subject to removal.

                                                      7
is pending against the applicant a removal proceeding pursuant to
a warrant of arrest issued under the provisions of this chapter or
any other Act....”).
      “Removal proceedings quite simply have priority over
naturalization applications.... [I]t would be ‘odd if the Attorney
General and district courts were barred from considering
naturalization applications while removal proceedings are pending,
yet the BIA and IJs—who have no jurisdiction over such
applications in any case—were not.” Zegrean u. Att’y Qen. of US.,
602 F.3d 273, 274—5 (3d Cir.2010) (quoting Perhello v. Napoiltano,
579 F.3d 135, 142 (2d Cir.2009)); But ef. Gonzalez u. Secy of Dep’t
of Homeland Sec., 678 F.3d 254, 259—6 1 (3d Cir.2012) (preserving
the availability of limited judicial review of naturalization decisions
during removal proceedings in circumstances not presented by this
case).
       Duran—Pichardo argues that he is entitled to nunc pro tunc
review of his naturalization application. “Nunc pro tunC
consideration “permits acts to be done after the time they should
have been done with a retroactive effect.” Burden v. Keohane, 921
F.2d 476, 478 n. 2 (3d Cir. 1990). Essentially, Duran—Pichardo
wants us to order the agency to review his application as if he was
not an aggravated felon and, thus, still eligible for citizenship.
       However, we clearly lack the authority to provide nunc pro
tune relief here. Equitable relief is unavailable if it would require
agency review of an alien’s naturalization application while that
alien is the subject of an outstanding finding of deportability or a
pending removal proceeding. See 8 U.S.C. § 1429; see also,
 Cheniku v. AU’y Gen. of U.S., 662 F.3d 198, 209 (3d Cir. 2011) (“[A]
court may not award equitable relief in contravention of the
 expressed intent of Congress.”) (internal citations omitted); Ajiani a
 Chertoff, 545 F.3d 229, 240—4 1 (2d Cir. 2008) (“jA]n alien cannot
 secure naturalization from either the district court or the Attorney
 General while removal proceedings are pending....”).
       We realize that it may appear that we are turning the
proverbial “blind eye” toward the Governments lapse in handling
Duran—Pichardo’s application for naturalization. However, it must
be remembered that, but for his status as an aggravated felon, and
the criminal convictions that gave rise to that status, he would still
be eligible for naturalization. We can undo neither his crimes nor
his convictions and therefore, as we have already explained,

                                    8
      Duran—Pichardo is removable and ineligible for the relief he is
      requesting.

Duran-Pichardo, 695 F.3d at 287—88. Naturalization—the relief sought in this
action—is unavailable while a final order of removal is pending.6
      All in all, then, there is little or no likelihood of success on the merits.
      2. Irreparable harm, balancing harm, public interest
      Because the essential factor of likelihood of success is absent, the
government does not address the other three stay factors.
     To be sure, deportation represents a very significant harm, for which
damages would not be considered an adequate remedy at law. Under the
circumstances, however, it is not really a cognizable harm at all. Mr. Baptiste is
subject to a final order of removal, and he has no remaining grounds to oppose
it. Naturalization, the relief sought in this action, appears a remote possibility if
a possibility at all, and Mr. Baptiste is not entitled to live in the United States
while pursuing it.
      The harm to the United States and the public interest are both
implicated by delay and interference with the administration of the immigration
laws. A stay would permit a deportable alien—one deportable as an aggravated
felon—to remain, without a colorable justification.
                                       ORDER
      For the foregoing reasons,
      IT IS this 8th day of March, 2019
      ORDERED that the plaintiffs motion for a stay (DE 6) is DENIED.




                                                      KEVIN MdNULTY
                                                      United States District Judge


6      With respect to the 2007 N-400 application, denied in 2008 (not the 2011
application), the statute of limitations poses an additional bar. The N-336 application
to reopen or reconsider the denial, which must be filed within 30 days, was filed some
10 years after the denial.

                                           9
